DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings dated 03/30/2020 are blurry/illegible.  Please file replacement figures.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 10, 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dan X et al. (CN 103011150) or, in the alternative, under 35 U.S.C. 103 as obvious over Dan X et al. (CN 103011150)
In regards to claim 1, Dan teaches flexible graphene composite film.  The film is prepared by reducing graphene using a reducing agent such as vitamin C, HI, etc., at a treatment temperature of between 150-1100ºC.  A graphene solution is prepared and applied to the surface of a substrate thus providing the laminate membrane and dried (Example 1).  The substrate is polyethylene terephthalate (PET), glass, nylon, ceramic material, etc., and the graphene is graphene oxide which undergoes reduction.  The PET film substrate undergoes ultrasonic cleaning to remove impurities and then undergoes oxygen plasma surface treatment to improve the adhesion of the substrate (Example 2).  Since the same reducing agent is used as recited in 2 or CO.  Therefore, the claim is anticipated or is at least obvious.
In regards to claim 2, Dan teaches the method having the reducing agent of the claim as previously stated.
In regards to claim 3, Dan teaches supporting the laminate membrane on PET substrate and reducing the graphene oxide as previously stated.
In regards to claims 4, 5, 7, Dan teaches applying the graphene oxide solution (suspension) onto the substrate, modifying the PET substrate by treatment with oxygen plasma to increase adhesion (i.e., of the graphene oxide) to the substrate.  Thus, the step of oxidizing the substrate to provide an oxidized polymer appears to be provided from the oxygen plasma treatment.
In regards to claim 8, Dan teaches the method comprising PET as previously stated.
In regards to claim 9, Dan teaches the method comprising PET, ceramic material, etc., which appears to meet the limitation of porous material.
In regards to claim 10, Dan teaches the method having the claimed limitation as previously stated.
In regards to claim 14, Dan teaches the method wherein the substrate can be ceramic etc., glass etc., and wherein the method includes steps of modifying the substrate to improve binding but does not teach use of a binding agent.  Saafi et al. (US 2014/0184249)
In regards to claims 16, 17, Dan teaches the method comprising washing the reduced graphene laminate and drying which occurs after the reduction step (Example 2)
In regards to claims 18 – 20, Dan teaches the method of providing the reduced graphene oxide barrier material as previously stated.  The steps of preparing at a specific temperature and time are results effective parameters that are routinely optimized by persons of ordinary skill in the art.

Claim(s) 1 – 12, 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Su et al. (Impermeable Barrier Films and Protective Coatings Based on Reduced Graphene Oxide) or, in the alternative, under 35 U.S.C. 103 as obvious over Su et al. (Impermeable Barrier Films and Protective Coatings Based on Reduced Graphene Oxide)
In regards to claim 1, Su teaches reduced graphene oxide (RGO) barrier films (title).  The graphene oxide can be reduced using ascorbic acid (vitamin C or VC) or hydroiodic (HI) acid which mostly generate H2O(page 3).  The RGO films are coated on substrates such as polyethylene terephthalate (PET) (page 5).  Another substrate can be metal foils and bricks which is porous (page 8).  To improve adhesion to the substrate polyvinyl alcohol (PVA) solution is used with the graphene oxide (GO) (page 9).   The RGO barrier is prepared by dispersing GO in water.  The solution is sprayed on a substrate such as PET, metal foil, oxidized silicone wafers.  Thermal reduction is carried out.  HI reduction is carried out by exposing the GO films to acid vapor at 90ºC for about 5 to 30 minutes and rinsing with ethanol to remove residual HI (pages 10, 11).  For VC reduction, GO films are immersed in water solution of VC for 1 hour at 90ºC (page 11). Thus, Su teaches the method of making the barrier material from 2 or CO thus anticipating or obviating the claims.
In regards to claim 2, Su teaches the method having the claimed limitations as previously stated.
In regards to claims 3, 4, Su teaches the method of providing graphene oxide film (laminate) supported on a substrate such as PET etc.
In regards to claim 6, Su teaches the method having a PVA adhesion promoter.
In regards to claim 8, Su teaches the method having a PET substrate.
In regards to claim 9, Su teaches the method having a PET substrate or brick which is a porous material.
In regards to claim 10, Su teaches the method having vitamin C (VC) as reducing agent.
In regards to claims 11, 12, Su teaches the method having PVA promoter as previously stated.
In regards to claim 16, Su teaches the method comprising rinsing with a rinsing agent as previously stated.
In regards to claim 17, Su teaches the method wherein the resulting GO-PVA composite is dried (page 9).  Also, it would be obvious to dry the laminate after rinsing to remove the rinsing agent which is not needed on the laminate. Drying after rinsing also provides the limitations of drying after the reduction step since the rinsing occurs after the reduction step.
In regards to claims 18, 19, Su teaches the method which occurs at the recited temperature and for the recited period of time as previously stated.
In regards to claim 20, Su teaches the barrier material prepared by the method as previously stated.
Claim(s) 1, 3 – 6, 12, 13, 20 are rejected under 35 U.S.C. 103 as obvious over Everett et al. (US 2012/0021224)
In regards to claim 1, Everett teaches dispersing graphene oxide on a graphene surface [0012].  The process includes reducing the graphene oxide on the graphene surface [0014].  The step can include removing the graphene/graphene oxide composite from one substrate and transferring onto another substrate [0026, 0026].  The graphene oxide being transferred can have a backing material such as PMMA [0028 – 0030].  The graphene oxide can be reduced with a reducing agent such as methane [0025].  Everett does not recite the production of CO2 during the process.  Also, since Everett generally allows the use of graphene oxide reducing agents, known reducing agents such as ascorbic acid etc., HI, etc., which do not provide CO2 would have been useful.  Thus, the method of producing the barrier material is provided.
In regards to claims 3 – 6, 12, 13, 20, Everett teaches the method of producing the barrier material comprising the support, reduction of the graphene oxide on the substrate, the use of PMMA (adhesion promoter) and transfer of the reduced graphene oxide laminate to a second substrate as claimed.  Thus, the barrier material is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771